ORDER
Upon consideration of the Joint Petition for Indefinite Suspension by Consent, filed herein pursuant to Maryland Rule 19-736, and Respondent’s acknowledgement therein that sufficient evidence exists to sustain allegations that he committed professional misconduct in violation of Rules 1.1, 1.3, 1.4, 1.15(a), 1.16(d), and 8.1(b) of the Maryland Lawyers’ Rules of Professional Conduct in effect at the time of the misconduct, it is this 5th day of October, 2016,
ORDERED, that Kevin Michael Roy, Respondent, be and hereby is indefinitely suspended from the practice of law in this State, effective immediately; and it is further
ORDERED, that the Clerk of this Court shall strike the name of Kevin Michael Roy from the register of attorneys in this Court, notify Respondent of the filing of this order in accordance with Maryland Rule 19-742(a)(l), and comply with the notice provisions set forth in Maryland Rule 19~761(b).